Citation Nr: 1546155	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  09-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 20 percent for status post fracture, right elbow residuals (major) with ulnar nerve irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran had active service from May 1963 to May 1965. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In August 2012 the Board remanded this case for further development and it has now been returned to the Board.

The issues of entitlement to an evaluation in excess of 20 percent for status post fracture, right elbow residuals (major) with ulnar nerve irritation and of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Service Connection for an Acquired Psychiatric Disorder, to include Depressive Disorder and PTSD

The Veteran contends that his current mental health problems are the result of a helicopter accident during active military service.  
In August 2012, the Board remanded this case for additional development, to include scheduling the Veteran for a VA examination and obtaining outstanding VA and private treatment records.  Specifically, the August 2012 Board Remand directives instructed that the VA examiner provide an opinion as to whether it is as least as likely as not that any diagnosed psychiatric disorder had its onset in or is related to service or, was caused or aggravated by the Veteran's service-connected right elbow disability.  

Thereafter, in October 2012 the Veteran underwent VA examination to clarify the nature and etiology of his claimed acquired psychiatric disorders on appeal.  Axis I diagnosis was major depressive disorder.  The examiner, a VA physician, acknowledged that the Veteran's described stressor related to PTSD of an in-service helicopter crash met the DSM-IV stressor criterion but determined that he did not fulfill the symptom criteria for a PTSD diagnosis, finding it was less likely than not that the Veteran's mental health conditions were incurred in or caused by the claimed in-service injury, event, or illness.  He also opined that the Veteran's mental conditions were not a consequence of his service connected right elbow disability.  The examiner based his findings on review of the medical evidence of record.  Additionally, the examiner's report notes the Veteran's report of military sexual trauma and opined that "these incidents . . . apparently were not traumatic as [the Veteran did] not report any emotional effects due to this, and sort of mentions it incidentally."  The examiner concluded that the Veteran presented with neither trauma nor PTSD related to the incidents.  Nevertheless, the examiner failed to opine whether or not the Veteran's current diagnosis of major depressive disorder is casually related to events incurred in-service, to include the in-service helicopter crash.  Thus, the October 2012 VA PTSD examination report (with a November 2012 addendum) is therefore deemed inadequate for rating purposes.  Accordingly, the Board finds it necessary to remand this claim for another etiological opinion.  

Additionally, in September 2012, the AOJ sent a letter to the Veteran requesting that he submit a VA Form 21-4142, Authorization and Consent to Release Information, for treatment records pertinent to his appeal.  In September 2012, the Veteran submitted a VA Form 21-4142 in order for the AOJ to request treatment records from the San Juan Capistrano Hospital.  The Veteran reported inpatient treatment at the hospital for a duration of 10 days in 2011.  The Board also notes that VA mental health treatment records consistently note that the Veteran participated in a treatment program at the San Juan Capistrano Hospital.  See March 2011 through May 2011 VA Treatment Records from Arecibo Community Based Outpatient Clinic located on Virtual VA.  Additionally, a February 2011 VA mental health treatment record notes that the Veteran "[came] from San Juan Capistrano Hatillo Clinic."  Id.

In correspondence dated in June 2013, the AOJ requested the Veteran's treatment records from San Juan Capistrano Hospital.  A review of the Veteran's physical claims folder and records located in Virtual VA and VBMS electronic file systems does not reveal such medical records, a follow-up request, nor a negative response from the medical facility.  Pursuant to 38 C.F.R. § 3.159(c)(1), when requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  These records may consist of pertinent evidence in support of the claim for service connection.  Accordingly, on remand, VA must attempt to obtain these records.  

Increased Rating

The Veteran claims entitlement to a rating in excess of 20 percent for status post fracture, right elbow residuals (major) with ulnar nerve irritation. 

The August 2012 Remand instructed the AOJ to obtain an additional VA neurological examination and obtain outstanding private treatment records.  Specifically, in a July 2009 statement, the Veteran's private physician, D. A., M. D., indicated that he had treated the Veteran for his service-connected right elbow condition since June 2006.  The Veteran submitted an initial evaluation record dated in June 2010 from A. T. M., M. D.  Pursuant to the August 2012 Remand directives, any additional records from these private treatment providers should be requested and associated with the claims file.  38 C.F.R. § 3.159(c) (2014).  

In September 2012, the AOJ sent a letter to the Veteran requesting that he submit a VA Form 21-4142, Authorization and Consent to Release Information, for treatment records pertinent to his appeal.  As indicated above, in September 2012, the Veteran submitted a VA Form 21-4142 in order for the AOJ to request treatment records from the San Juan Capistrano Hospital.  The evidence of record, however does not show that the Veteran provided additional releases to obtain private treatment records from D.A., M.D. or A.T.M., M.D.  The Board finds that the indicated treatment records may be pertinent to the present appeal; therefore, the originating agency should attempt to contact the Veteran to obtain treatment records or any additional documents related to the Veteran's treatment with D.A., M.D. or A.T.M., M.D.

Accordingly, the case is REMANDED for the following action:

      1.  Undertake appropriate development to obtain any 
outstanding medical records (VA or private) relevant to 
the appeal, to include private treatment records from San Juan Capistrano Hospital related to the Veteran's treatment for mental health conditions.  Obtain any private treatment records pertaining to treatment for the Veteran's service-connected right elbow disability from D. A., M. D., for the period from June 2006 to the present and from A. T. M., M. D., for the period from June 2010 to the present.  (Consent to obtain records should be obtained where necessary.)  If records are unavailable from any sources, a negative reply must be requested.  All responses received should be associated with the claims file.  If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159 (e) (2014).

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

      2.  After completing the action requested in paragraph 1, 
return the claims file, to include a copy of this remand, 
and all pertinent files located on Virtual VA and VBMS
to the October 2012 VA examiner to obtain an addendum 
opinion.  If that VA examiner is unavailable, provide the 
claims file to another mental health professional for the 
opinion, or if necessary, schedule the Veteran to undergo 
a comprehensive mental health examination to determine 
the nature and etiology of any psychiatric disorder, which 
the Veteran currently suffers from and whether any such 
disorder is etiologically related to service.

The examiner should specifically provide an opinion to the following:

     (a)  The existence of any current acquired psychiatric 
     disorders.
     
(b)  If the Veteran is not diagnosed with PTSD, explain 
why such diagnosis is not warranted, specifically commenting 
on outstanding medical records (VA or private) relevant to 
the appeal, to include private treatment records from San Juan Capistrano Hospital related to the Veteran's treatment for mental health conditions, if obtained.

      (c)  Taking into account the evidence in the claims file, 
      including the Veteran's statements, the examiner 
      must determine whether it is at least as likely 
  as not (i.e., 50 percent probability or greater) that 
each diagnosed acquired psychiatric disorder, such 
as PTSD, or any other psychiatric disability, 
had its onset during service, or is otherwise attributable 
to military service.  If PTSD is diagnosed, identify with 
specificity the stressor(s) that led to the development of the disability.  An explanation for each opinion should be 
provided.

      (d)  Taking into account the evidence in the claims file, 
      including the Veteran's statements, the examiner 
      must determine whether it is at least as likely 
  as not (i.e., 50 percent probability or greater) 
that major depressive disorder had its onset in or is related 
to service, to include the Veteran's reports of military 
sexual trauma and injuries sustained from the helicopter 
crash.

(e)  If the answer to (d) is no, the examiner should opine 
as to whether it is at least as likely as not (i.e., 50 percent 
probability or greater) that major depressive 
disorder was caused or aggravated (permanently worsened
beyond normal progression) by the service-connected right 
elbow disability.  

The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, and especially any 
continuity of symptoms since military service, should
 be set forth in detail. 

3.  Only if additional relevant records are obtained in 
connection with the above requested development,
return the claims file, to include a copy of this remand, 
and all pertinent files located on Virtual VA and VBMS 
to the October 2012 VA examiner who conducted the 
peripheral nerves conditions examination to obtain an 
addendum opinion.  

  The examiner must provide a rationale for each 
  opinion expressed.  If an opinion cannot be made 
  without resort to speculation, the examiner must
  provide an explanation as to why this is so and 
  note what, if any, additional evidence would permit 
  such an opinion to be made.  
  
  4.  The AOJ must review the claims file and ensure 
  that the foregoing development action has been 
  completed in full.  If any development is incomplete,
   appropriate corrective action must be implemented.  

5.  After completing the above, and any other development 
deemed necessary, readjudicate the Veteran's claims based 
on the entirety of the evidence.  If a benefit sought on appeal 
is not granted, the Veteran and his representative should be 
provided with a supplemental statement of the case.  An 
appropriate period of time should be allowed for response 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


